Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 9 February 2022 has been entered. Claims 45, 46, 55, and 57-61 have been amended.  No further claims have been cancelled.  Claims 62-64 have been added.  Claims 45-64 are still pending in this application, with only claims 45, 59, and 62 being independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 January 2022 and 9 February 2022 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see at least pages 7-10, filed 28 January 2022, with respect to the rejections of at least claims 45 and 59 under 35 USC 103 over at least Morizumi, Koeda, and/or Miller, have been fully considered and are persuasive.  The rejections of 28 July 2022 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Reza Sadr (US Reg. 63,292) on 4 March 2022.
The application has been amended as follows: 


Allowable Subject Matter
Claims 45-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a light module comprising an adapter receiving a proximal end of a light guide in combination with each and every remaining limitations of the claims.
Regarding independent claims 1 and 19, the prosecution history, especially at the previous Remarks by Applicant (28 January 2022, pages 7-10) clearly indicates the reasons for allowance.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875